IV115th CONGRESS1st SessionH. RES. 42IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Peters (for himself, Mr. Marino, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to provide for the consideration of reported bills or joint resolutions that have not been considered by the House within 60 calendar days. 
1.ConsiderationRule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause:  7.If a bill or joint resolution reported by a committee has not been considered within 60 calendar days, the chair and ranking minority member of that committee, or the chair and ranking minority member of the applicable subcommittee of that committee may jointly offer a motion under clause 4 or 5, as applicable, for the consideration of such bill or joint resolution..
2.Effective dateThe amendment made by section 1 shall apply to bills or joint resolutions reported by any committee after the date of adoption of this resolution. 